DETAILED ACTION
This office action response the amendment application on 12/28/2020.
Claims 10-29 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 28 December, 2020.  Claims 1-9 previously were withdrawn. Claims 11, 12, and 14-23 are amended, and claims 24-29 are new. Claims 10, 16, and 21 are independent.  Claims 10-29 are pending and have been considered below.
Response to Arguments
Claims 11, 17, and 22 were objected due to informalities. Claims 11, 17, and 22 have been amended to overcome these informalities. The objected due to informalities has been withdrawn in view of applicant’s response. 

Applicant's arguments filed 28 December, 2020 have been fully considered but they are not persuasive.
The applicant argues see pages 7-12, of the Remarks that Taylor in view of Peponides fails to show or suggest the element of “configuring a first gateway to a first user beam connection with sufficient bandwidth on a multi-beam satellite,” as set forth in claims 10 and 16. Examiner respectfully disagrees. First, the Examiner would like to 
Thus, the combination of Taylor and Peponides meets the scope of the claimed limitation as currently presented. 
Applicant’s arguments with respect to claim 21 has been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 10, 12, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Patent Application Publication No. 2005/0171653), (“Taylor”, hereinafter), in view of Peponides et al. (U.S. Patent Application Publication No. 2018/0234166), (“Peponides”, hereinafter). 
As per Claim 10, Taylor discloses a method, comprising: 
configuring a first gateway to a first user beam connection with suitable bandwidth on a multi-beam satellite ([see, e.g., a ground based server 44 (corresponding to first gateway) configuring with satellite communications link to be established between the ground based station 14 and the mobile platform 12 (corresponding to user beam), and the ground-based station 14 measure the throughput/capacity and performance of the user terminals within the satellite communications ([0017, 0021, 0027], Fig. 1-2]), associated with a satellite service area, to provide a first communication service to an airplane terminal to enable the airplane terminal to connect to a network ([see, e.g., a server system 10 with a ground based data content provider system 14 via a satellite based transponder 16, which provides an aircraft mobile terminal services, [0017-0019], and Fig. 1-3]); 
providing the first communication service for the airplane terminal ([see, e.g., the ground based data content provider system 14 via a satellite based transponder 16, which provides an aircraft mobile terminal communication service, [0017-0019], and Fig. 1-3]); 

determining a second user beam on the satellite to provide a second communication service after the airplane exits the first user beam ([see, e.g., determining the measurement can indicate the approximate time until the mobile platform 12 exits one or more coverage regions 13 and/or the approximate time until the mobile platform 12 enters one or more coverage regions 13, [0030], and Fig. 1-3]).  
Taylor doesn’t appear explicitly disclose: determining a user beam on the satellite to provide a communication service. 
However, Peponides discloses determining a user beam on the satellite to provide a communication service ([see, e.g., each satellite user beam 145 of the satellite 105 supports the aircraft 130 within its coverage area, [0030], and Fig. 1]). 
In view of the above, having the system of Taylor and then given the well-established teaching of Peponides, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Taylor as taught by Peponides. The motivation for doing so would have been to provide predict spatial network resource demand results allow for the maximization of capacity utilization to meet network demand (Peponides, ¶ [0003]).
As per Claim 16, is the non-transitory computer readable medium (CRM) claim corresponding to the device claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 21 is anticipated by CRM being performed by the device above and therefore is rejected under the same rational as claim 1.
As per Claims 12,18, Taylor appears to be silent to the instant claim, and however Peponides further discloses further comprising receiving a first request regarding the airplane terminal; 
changing, based on the first request, the airplane terminal from the first communication service to the second communication service ([see, e.g., gateway system 115 to be switched between different spot beams, [0021, 0028], and Fig. 1]). 
 In view of the above, having the system of Taylor and then given the well-established teaching of Peponides, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Taylor as taught by Peponides. The motivation for doing so would have been to provide predict spatial network resource demand results allow for the maximization of capacity utilization to meet network demand (Peponides, ¶ [0003]).
 As per Claim 13, Taylor and Peponides disclose the method of claim 12, and Taylor appears to be silent to the instant claim, and however Peponides further   discloses further comprising: 
receiving a second request regarding the airplane terminal changing, based on the second request, the airplane terminal from the second communication service to the first communication service ([see, e.g., gateway system 115 to be switched between different spot beams, [0021, 0028], and Fig. 1]). 
 In view of the above, having the system of Taylor and then given the well-established teaching of Peponides, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Taylor as taught by Peponides. The motivation for doing so would .

Claims 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Peponides, and further in view of CHRISTOPHER et al. (International Publication No. WO 2016/209332 A2), (“Chris”, hereinafter).
As per Claim 24, Taylor and Peponides disclose the method of claim 10, and Taylor doesn’t appear explicitly disclose: further comprising: 
configuring a second connection between the first gateway and the second user beam via a satellite switch to provide the second communication service to the airplane terminal.
However, Chris discloses configuring a second connection between the first gateway and the second user beam via a satellite switch to provide the second communication service to the airplane terminal ([see, e.g., the gateways 304, and satellite 302 provide communication with user beam via user link, [0067, 0125], and Fig. 3]).
In view of the above, having the system of Taylor and then given the well-established teaching of Chris, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Taylor as taught by Chris. The motivation for doing so would have been to provide transmitted energy to the wireless relay results improved the end-to-end communications and maximizes the communications energy from the direction of the wireless relay with minimal interference (Chris, ¶ [0005]).
As per Claim 25, Taylor and Peponides disclose the method of claim 10, and Taylor doesn’t appear explicitly disclose: further comprising: 
determining, prior to configuring the first gateway, the sufficient bandwidth on the multi- beam satellite to provide the first communication service to the airplane terminal to enable the airplane terminal to connect to the network.  
However, Chris discloses determining, prior to configuring the first gateway, the sufficient bandwidth on the multi- beam satellite to provide the first communication service to the airplane terminal to enable the airplane terminal to connect to the network ([see, e.g., forward link is the signal path from one of a plurality of gateways (GWs) 304 to one or more of a plurality of user terminals within one or more spot beam coverage areas 306, system may use any suitable bandwidth [0067, 0125], and Fig. 3]).
In view of the above, having the system of Taylor and then given the well-established teaching of Chris, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Taylor as taught by Chris. The motivation for doing so would have been to provide transmitted energy to the wireless relay results improved the end-to-end communications and maximizes the communications energy from the direction of the wireless relay with minimal interference (Chris, ¶ [0005]).
Claims 11, 14, 17, 19-20, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Peponides, and further in view of Cruz . 
As per Claims 11, 17, Taylor doesn’t appear explicitly disclose: preparing a third gateway to a third user beam connection with sufficient bandwidth, to provide a third communication service to the airplane terminal to enable the airplane terminal to connect to the network; 
configuring the third gateway to the third user beam connection via a satellite switch to provide the third communication service to the airplane terminal.  
However, Cruz discloses preparing a third gateway to a third user beam connection with sufficient bandwidth ([see, e.g., determine adequate bandwidth in an airport-operating environment disclosed, [0043], and Fig. 11]), to provide a third communication service to the airplane terminal to enable the airplane terminal to connect to the network ([see, e.g., attempts to communicate with the Ground Communications Controller 912 via each of the equipped network capabilities, [0056-0058], and Fig. 11]); 
configuring the  beam connection via a satellite switch to provide the third communication service to the airplane terminal ([see, e.g., network control and management center 810, are connected via communications links 811 to the Ground Communications Controller 820, [0046], and Fig. 8]).  
In view of the above, having the system of Taylor and then given the well-established teaching of Cruz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Taylor as taught by Cruz. The motivation for doing so would have been to 
As per Claims 14, 19, Taylor doesn’t appear explicitly disclose: further comprising: configuring a connection between a second gateway and the second user beam.  
However, Cruz discloses configuring a connection between a second gateway and the second user beam ([see, e.g., dynamically change the load among the transceivers on an aircraft, with the load carried by terrestrial air-to-ground transceiver 921 in Aircraft 1 being completely different than load carried by terrestrial air-to-ground transceiver 922 in Aircraft 1, [0054, 0058], and Fig. 9]).  
In view of the above, having the system of Taylor and then given the well-established teaching of Cruz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Taylor as taught by Cruz. The motivation for doing so would have been to provide increased communications capacity while meeting service objectives results improved the air-to-ground cellular communications and maximizes the communications capacity available from terrestrial air-to-ground cellular networks (Cruz, ¶ [0006-0007]).
As per Claims 15, 20, Taylor doesn’t appear explicitly disclose: wherein the third user beam that provides the third communication service is generated by a second multi- beam satellite.
However, Cruz discloses wherein the third user beam that provides the third communication service is generated by a second multi- beam satellite ([see, e.g.,   
In view of the above, having the system of Taylor and then given the well-established teaching of Cruz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Taylor as taught by Cruz. The motivation for doing so would have been to provide increased communications capacity while meeting service objectives results improved the air-to-ground cellular communications and maximizes the communications capacity available from terrestrial air-to-ground cellular networks (Cruz, ¶ [0006-0007]).
As per Claim 26, Taylor and Peponides disclose the method of claim 10, and Taylor doesn’t appear explicitly disclose: further comprising: 
determining a sufficient power of the first user beam to provide the first communication service to the airplane terminal to enable the airplane terminal to connect to the network. 
However, Cruz discloses determining a sufficient power of the first user beam to provide the first communication service to the airplane terminal to enable the airplane terminal to connect to the network ([see, e.g., wherein the measurement transmitted power between the aircraft and the ground station, suitable power ratio distribute the user beam, [0060-0062, 0180, 0203], and Fig. 9, 12]).

As per Claim 27, Taylor, Peponides, and Cruz disclose the method of claim 26, and Cruz further discloses further comprising: 
configuring the first user beam with the sufficient power ([see, e.g., suitable power ratio distribute over the user beam, [0060-0062, 0180,0203], and Fig.12]).
As per Claim 28, Taylor, Peponides, and Cruz disclose the method of claim 14, and Cruz further discloses wherein the first gateway and the second gateway are the same gateway ([see, e.g., a plurality of gateways (GWs) 304, [0067], and Fig.3]).
As per Claim 29, Taylor and Peponides disclose the non-transitory computer-readable storage medium of claim 16, and Taylor doesn’t appear explicitly disclose: wherein the computer-readable instructions cause the computing device to perform further operations comprising: configuring the first user beam with sufficient power to provide the first communication service. 
However, Cruz discloses wherein the computer-readable instructions cause the computing device to perform further operations comprising: configuring the first user beam with sufficient power to provide the first communication service ([see, e.g., wherein the measurement transmitted power between the aircraft and the ground 
In view of the above, having the system of Taylor and then given the well-established teaching of Cruz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Taylor as taught by Cruz. The motivation for doing so would have been to provide increased communications capacity while meeting service objectives results improved the air-to-ground cellular communications and maximizes the communications capacity available from terrestrial air-to-ground cellular networks (Cruz, ¶ [0006-0007]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Cruz et al. (U.S. Patent Application Publication No. 2006/0030311), (“Cruz”, hereinafter). 
As per Claim 21, Taylor discloses a system comprising: 
a switch management device to configure a first connection between a first gateway and a first user beam with sufficient bandwidth on a multi-beam satellite ([see, e.g., a ground based server 44 (corresponding to first gateway) configuring with satellite communications link to be established between the ground based station 14 and the mobile platform 12 (corresponding to user beam), and the ground-based station 14 measure the throughput/capacity and performance of the user terminals within the satellite communications ([0017, 0021, 0027], Fig. 1-2]), associated with a satellite service area, to provide a first communication service to an airplane terminal to enable the airplane terminal to connect to a network ([see, e.g., a server system 10 with a ground based data content provider system 14 via a satellite based transponder 16, 
a service provisioning device to  project a travel path of the airplane through the first user beam ([see, e.g., the satellite communications link will occur at an approximate point along the travel path of the mobile platform 12, [0023], and Fig. 1-3]).
Taylor doesn’t appear explicitly disclose: a power management device to configure power of the first user beam.  
However, Cruz discloses a power management device to configure power of the first user beam ([see, e.g., measurement transmitted power between the aircraft and the ground station, [0060-0062], and Fig. 9, 12]).
In view of the above, having the system of Taylor and then given the well-established teaching of Cruz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Taylor as taught by Cruz. The motivation for doing so would have been to provide increased communications capacity while meeting service objectives results improved the air-to-ground cellular communications and maximizes the communications capacity available from terrestrial air-to-ground cellular networks (Cruz, ¶ [0006-0007]).
Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Cruz et al. (U.S. Patent Application Publication No. .
As per Claim 22, Taylor and Cruz disclose the system of claim 21, and Taylor doesn’t appear explicitly disclose: wherein the switch management device is further configured to: prepare a second connection between a second gateway and a second user beam with sufficient bandwidth to provide a second communication service to the airplane terminal to enable the airplane terminal to connect to the network; and
configure the second via a satellite switch to provide the second communication service to the airplane terminal.
However, Chris discloses prepare a second connection between a second gateway and a second user beam with sufficient bandwidth to provide a second communication service to the airplane terminal to enable the airplane terminal to connect to the network ([see, e.g., forward link is the signal path from one of a plurality of gateways (GWs) 304 to one or more of a plurality of user terminals within one or more spot beam coverage areas 306, system may use any suitable bandwidth [0067, 0125], and Fig. 3]); and
configure the second via a satellite switch to provide the second communication service to the airplane terminal ([see, e.g., satellite 302 provide communication with user beam via user link, [0067, 0125], and Fig. 3]).
In view of the above, having the system of Taylor and then given the well-established teaching of Chris, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Taylor as taught by Chris. The motivation for doing so would have been to 
As per Claim 23, Taylor, Cruz, and Chris disclose the system of claim 22, and however, Chris further discloses wherein the first gateway and the second gateway are the same gateway ([see, e.g., forward link is the signal path from one of a plurality of gateways (GWs) 304, [0067], and Fig. 3]). 
 In view of the above, having the system of Taylor and then given the well-established teaching of Chris, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Taylor as taught by Chris. The motivation for doing so would have been to provide transmitted energy to the wireless relay results improved the end-to-end communications and maximizes the communications energy from the direction of the wireless relay with minimal interference (Chris, ¶ [0005]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

/PARTH PATEL/Primary Examiner, Art Unit 2468